UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7175


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROLANDUS DEMETRIUS PIPKIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:00-cr-00134-JAB-1)


Submitted:   January 31, 2012              Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rolandus Demetrius Pipkin, Appellant Pro Se.   Paul Alexander
Weinman, OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rolandus Demetrius Pipkin appeals the district court’s

order denying his motion to modify the district court’s judgment

revoking his supervised release.           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.          United States v. Pipkin,

No. 1:00-cr-00134-JAB-1 (M.D.N.C. July 22, 2011).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2